Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 27 April 2021 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 are of U.S. Patent No. 10,999,616 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Instant Application 17/302153
U.S. Patent No. 10,999,616 B
1. A method comprising: 
2. The method of claim 1, wherein the set of content is a first set of content, the location is a first location, and the available time slot is a first available time slot, and the method further comprising: 
identifying, a second set of content, associated with a second location, for a second available time slot associated with the second location;
assigning values to content of the second set of content; and 
causing, based on determining that the values assigned to the content of the second set of content satisfy the threshold value, the second set of content to be utilized during the second available time slot for viewing at the second location.)


identifying, by the device, a first available time slot for television content to be provided for viewing in the first geographic location and a second available time slot for television content to be provided for viewing in the second geographic location;

identifying, by the device, a first set of television content for the first available time slot and a second set of television content for the second available time slot;
where Claim 2 above recites assigning value to second set of content)
assigning, by the device, values to the first set of television content and the second set of television content;
(where Claim 2 above recites determining comparing the values of the first and second sets to thresholds)
determining, by the device, whether the values assigned to the first set of television content and the second set of television content satisfy a threshold value;
causing, by the device and based on determining that a first value associated with a first content of the set of content does not satisfy a threshold value, a replacement content, associated with a second value that satisfies the threshold value, to be obtained; and 

causing, by the device and when a value of at least one television content in the first set of television content fails to satisfy the threshold value, a first client device, provided within the first geographic location, to obtain a replacement television content with a value that satisfies the threshold value more than the value of the at least one television content in the first set of television content; and
causing, by the device, the replacement content to be provided during the 


receiving data identifying a quantity of devices that presented the replacement content; and



 updating the second value associated with the replacement content based on the data.
2. The method of claim 1, further comprising:
receiving, by the device and from the first client device, impression data associated with the first client device utilizing the replacement television content during the first time slot and for viewing in the first geographic location; and
updating the value associated with the replacement television content based on the impression data.
4. The method of claim 1, wherein the set of content is a first set of content, the method further comprising:
replacing the first content with the replacement content; and 
causing a second set of content to be provided during the available time slot at the location, wherein the second set of content includes the replacement content and content of the first set of content.
3. The method of claim 1, further comprising:
causing a second client device, provided within the second geographic location, to utilize the second set of television content during the second time slot and for viewing in the second geographic location based on determining that values assigned to the second set of television content satisfy the threshold value.

(Where it would be obvious to one of ordinary skill in the art to utilize machine learning to identify content as machine-learning and artificial intelligence techniques are well-known and utilized in the art to identify and select data of interest) 
6. The method of claim 1, wherein the threshold value is a dynamic value that changes based on at least one of: a time of day, information associated with content programming, or a viewing location associated with viewing content data.
(Where it would be obvious to one of ordinary skill in the art that valuation of avails may change as ad targeting rules may be dependent on time of day – e.g., alcohol ads are likely more relevant during prime-time hours compared to morning or day-time hours – info associated with content – e.g., alcohol ads more relevant during sports programming as compared to children’s programming – or viewing location – e.g., local businesses are likely to be less interested in remote geographical locations)

(Where it would be obvious to one of ordinary skill in the art that historical feedback/impression and revenue data can be utilized to predict future revenue, and where expected viewership demographics could be utilized to determine how well certain demographically targeted content would perform)


Claims 8-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8-20 are of U.S. Patent No. 10,999,616 B1, similarly as analyzed above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J KIM whose telephone number is (571)272-2767. The examiner can normally be reached 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM J KIM/Primary Examiner, Art Unit 2421